Citation Nr: 1045056	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether the reduction of the disability rating for service-
connected intermittent explosive behavior, from 100 percent to 50 
percent was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from April 1978 
to January 1986. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June and September 2008 rating decisions of the 
Department of Veterans Affairs (VA), 
Regional Office (RO), in Wichita, Kansas.
 
In October 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The September 2008 rating action reducing the disability rating 
from 100 percent to 50 percent is not shown to have been 
supported by competent evidence showing material improvement in 
the service-connected intermittent explosive behavior.  


CONCLUSION OF LAW

The reduction in the disability rating for the service-connected 
intermittent explosive behavior is void ab initio, and the 
100 percent disability rating is restored from the date of the 
reduction.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.344(a), 4.126, 4.130, Diagnostic Code 9410 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Restoration of a 100 percent disability rating for intermittent 
explosive behavior

Service connection was granted for intermittent explosive 
disorder in a September 1995 rating action.  A 30 disability 
rating was assigned effective in July 1995.  

VA outpatient records dated between 2001 and 2002 show that his 
social and industrial impairment increased in severity over the 
years.  VA rehabilitative measures were undertaken to include 
counseling and therapy.  Based on VA outpatient examination and 
treatment records of record, in May 2003, the RO granted a 100 
disability rating, effective in August 2002.  The RO noted that 
due to significant anxiety, depression, insomnia, suicidal 
ideation, as well as auditory and visual hallucinations, a 100 
percent disability rating was warranted.

A June 2008 rating action proposed to reduce the 100 percent 
disability rating for the intermittent explosive behavior to 50 
percent.  In a letter dated in June 2008, the Veteran was advised 
of the proposed reduction.  He was advised that he had 60 days to 
submit new evidence to show that the reduction should not be 
made.  

The Veteran was also advised that, if the proposed reduction 
became final, his compensation would not be reduced until the 
last day of the month in which a 60-day period from the date of 
the notice of the filing rating action expired.  He was also 
advised that he could request a personal hearing to present 
evidence.  

The record indicates that the Veteran did not request a hearing 
or submit additional evidence concerning the reduction at that 
time.  A September 2008 rating action formally reduced the 
disability rating from 100 percent to 50 percent, effective on 
December 1, 2008.  

The reduction in the Veteran's rating has been accomplished based 
on the findings of a June 2008 VA examination.  In the June 2008 
rating action, the RO noted that the examiner indicated that 
there was no evidence of total occupational and social 
impairment.  The RO noted that there were no symptoms of gross 
thought or communication impairment.  He did not have delusions, 
hallucinations, and he did not exhibit inappropriate behavior at 
the examination.  He was fully oriented and he could perform 
daily activities.  There was not evidence of severe memory loss, 
obsessional rituals, abnormal speech, or impaired impulse 
control.  He did not neglect his hygiene or appearance.  There 
was no evidence of near continuous panic or depression.  The RO 
also noted that his Global Assessment of Functioning (GAF) score 
was 60.  A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).

With regard to the rating reduction, the Board will consider 
whether the RO complied with the provisions of 38 C.F.R. 
§ 3.105(e) and 38 C.F.R. § 3.344, governing a reduction in 
compensation.  Section 3.105(e) provides for certain procedural 
safeguards relating to notice, such as a notice of the proposal 
to reduce a rating, and to the date of the reduction, which were 
complied with. 

Since the 100 percent disability rating for the service-connected 
psychiatric disability had been in effect for more than 5 years, 
38 C.F.R. § 3.344 applies.  Section 3.344 contains specific 
requirements applicable to the rating reduction in this case:  
The RO (1) must review "the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination is full and complete; (2) examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction; and (3) 
although material improvement in the physical or mental condition 
is clearly reflected, the RO will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993). 

Here, the RO did not discuss whether material improvement in the 
psychiatric condition is clearly reflected and whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  By addressing 
only the positive psychiatric manifestations in the report of the 
June 2008 VA examination, it is not evident that a review of the 
full medical-industrial history of the Veteran's condition was 
undertaken.

While it was noted that the Veteran was showing more impulse 
control by employing such behavioral strategies as avoidance, the 
examiner also noted that the Veteran continued to be 
significantly affected by his difficulty in impulse control.  The 
VA examiner also noted that GAF score in the past (2002) was 65; 
however, at that time the Veteran evidenced a decline in 
psychiatric functioning and a GAF score of 60 was assigned.  In 
fact, subsequent VA medical records dated in 2009 show that his 
psychiatric symptoms of suicidal ideations, hallucinations, 
anger, and poor impulse control have continued.  In March 2009, 
his GAF score continued to decline and was reportedly 50.  (This 
examiner also noted that his GAF score was 55 in October 2008.)  
A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
Moreover, during his October 2010 hearing the Veteran reported 
that he could not work because he would lose his temper and 
threaten others at the work place.  He also described exhibited 
violent behavior, and that he had been arrested for violent 
behavior toward family members.

In this case, the RO initially granted an increased rating based 
on findings of increased psychiatric symptomatology including 
anxiety, depression, insomnia, suicidal ideation, as well as 
auditory and visual hallucinations.  The findings considered in 
connection with the reduction do not serve to demonstrate that 
the service-connected psychiatric disability had undergone any 
improvement for the period in question.  On this basis, the 
reduction in the 100 percent rating cannot be sustained.  

Without compliance with § 3.344(a), the rating could not be 
reduced.  Therefore the reduction in the rating from 100 percent 
is void ab initio as not in accordance with the law.  
Accordingly, the 100 percent rating is restored effective from 
the date of the reduction. 


ORDER

Restoration of a 100 percent disability rating for the service-
connected intermittent explosive behavior is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


